Name: Commission Delegated Regulation (EU) No 1371/2014 of 19 December 2014 amending Delegated Regulation (EU) No 1031/2014 laying down further temporary exceptional support measures for producers of certain fruit and vegetables
 Type: Delegated Regulation
 Subject Matter: trade policy;  agricultural structures and production;  international trade;  agricultural policy;  economic policy;  plant product;  trade;  Europe;  cooperation policy
 Date Published: nan

 20.12.2014 EN Official Journal of the European Union L 366/20 COMMISSION DELEGATED REGULATION (EU) No 1371/2014 of 19 December 2014 amending Delegated Regulation (EU) No 1031/2014 laying down further temporary exceptional support measures for producers of certain fruit and vegetables THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 219(1) in conjunction with Article 228 thereof, Whereas: (1) On 7 August 2014 the Russian government introduced a ban on imports of certain products from the Union to Russia, including fruit and vegetables. (2) In order to prevent the resulting disturbance of the market for fruit and vegetables, where large quantities of perishable products are involved, from turning into a more severe or prolonged market disturbance, Commission Delegated Regulation (EU) No 932/2014 (2) was adopted. It provided for maximum amounts of support for withdrawal, non-harvesting and green harvesting operations. The mechanism introduced by that Regulation was subsequently supplemented by measures under Commission Delegated Regulation (EU) No 1031/2014 (3) in the form of additional, targeted support for certain quantities of products, calculated on the basis of traditional exports to Russia. (3) The Russian import ban continues to create a serious threat of market disturbances caused by significant price falls due to the fact that an important export market has suddenly become unavailable. For such a market situation, the normal measures available under Regulation (EU) No 1308/2013 still appear to be insufficient. The mechanism based on support for certain quantities of products under Delegated Regulation (EU) No 1031/2014 needs therefore to be prolonged. (4) Taking the estimated quantities affected by the ban into account, the Union financial assistance should be prolonged in accordance with the quantities of products concerned. The calculation of those quantities should be made for each Member State in accordance with the level of its average exports to Russia of the products concerned for the previous three years in the following months: April and May for fruit and January to May for vegetables. Furthermore, due to their seasonal exports, lemons of CN code 0805 50 10 should be added to the list of products eligible for support under Delegated Regulation (EU) No 1031/2014. (5) Delegated Regulation (EU) No 1031/2014 should therefore be amended accordingly. (6) In order to have an immediate impact on the market and to contribute to stabilise prices, this Regulation should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Delegated Regulation (EU) No 1031/2014 Delegated Regulation (EU) No 1031/2014 is amended as follows: (1) Article 1 is amended as follows: (a) in paragraph 2, the following point (r) is added: (r) lemons of CN code 0805 50 10. ; (b) paragraph 3 is replaced by the following: 3. The support referred to in paragraph 1 shall cover activities carried out in a period which shall be subdivided as follows: (a) a period from 30 September 2014 until the date on which the quantities referred to in Article 2(1) have been exhausted in each Member State concerned or 31 December 2014, whichever is earlier; (b) a period from 1 January 2015 until the date on which the quantities referred to in Article 2(1) have been exhausted in each Member State concerned or 30 June 2015, whichever is earlier. . (2) In Article 2, paragraph 1 is replaced by the following: 1. The support referred to in Article 1(1) shall be made available to Member States for the following quantities of products: (a) for the period referred to in Article 1(3)(a), the quantities set out in Annex I; (b) for the period referred to in Article 1(3)(b), the quantities set out in Annex Ia. For the period referred to in Article 1(3)(a), that support shall also be available in all Member States for withdrawal, green harvesting or non-harvesting operations, with respect to one or more of the products referred to in Article 1(2) as determined by the Member State, provided that the additional quantity involved does not exceed 3 000 tonnes per Member State.. (3) Article 9 is amended as follows: (a) paragraphs 1 and 2 are replaced by the following: 1. Producer organisations shall apply for the payment of the Union financial assistance referred to in Articles 4, 5 and 6 by 31 January 2015 in respect of operations carried out during the period referred to in Article 1(3)(a) and by 31 July 2015 in respect of operations carried out during the period referred to in Article 1(3)(b). 2. Producer organisations shall apply for the payment of the total Union financial assistance referred to in Article 4 and 6 of this Regulation in accordance with the procedure referred to in Article 72 of Implementing Regulation (EU) No 543/2011 by 31 January 2015 in respect of operations carried out during the period referred to in Article 1(3)(a) of this Regulation and by 31 July 2015 in respect of operations carried out during the period referred to in Article 1(3)(b) of this Regulation.; (b) in paragraph 3, the words by the date referred to in paragraph 1 are replaced by by the dates referred to in paragraph 1. (4) In Article 10(1), the introductory part of the first subparagraph is replaced by the following: By 30 September 2014, 15 October 2014, 31 October 2014, 15 November 2014, 30 November 2014, 15 December 2014, 31 December 2014, 15 January 2015, 31 January 2015 and 15 February 2015 in respect of the period referred to in Article 1(3)(a) and, until 30 September 2015, by the 15th and the last day of each month in respect of the period referred to in Article 1(3)(b), Member States shall notify the Commission of the following information for each product:. (5) Article 11 is replaced by the following: Article 11 Payment of Union financial assistance Member States' expenditure in relation to the payments under this Regulation shall only by eligible for Union financial assistance if it has been paid by the following dates: (a) 30 June 2015 in respect of operations carried out during the period referred to in Article 1(3)(a); (b) 30 September 2015 in respect of operations carried out during the period referred to in Article 1(3)(b). . (6) The title of Annex I is replaced by the following: Maximum quantities of products allocated per Member State as referred to in Article 2(1)(a). (7) Annex Ia is inserted, the text of which is set out in Annex I to this Regulation. (8) Annexes III and IV are replaced by the text set out in Annex II to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Delegated Regulation (EU) No 932/2014 of 29 August 2014 laying down temporary exceptional support measures for producers of certain fruit and vegetables and amending Delegated Regulation (EU) No 913/2014 (OJ L 259, 30.8.2014, p. 2). (3) Commission Delegated Regulation (EU) No 1031/2014 of 29 September 2014 laying down further temporary exceptional support measures for producers of certain fruit and vegetables (OJ L 284, 30.9.2014, p. 22). ANNEX I ANNEX Ia Maximum quantities of products allocated per Member State as referred to in Article 2(1)(b) (tonnes) Apples and pears Plums, table grapes and kiwifruit Tomatoes, carrots, sweet peppers, cucumbers and gherkins Oranges, clementines, mandarins and lemons Belgium 21 200 0 13 200 0 Germany 3 450 0 0 0 Greece 200 3 100 2 000 0 Spain 300 0 26 650 15 775 France 3 800 0 1 450 0 Italy 8 400 3 800 0 0 Cyprus 0 0 0 1 750 Lithuania 0 0 6 000 0 Netherlands 9 700 0 24 650 0 Austria 500 0 0 0 Poland 155 700 0 18 650 0 Portugal 350 0 0 0 ANNEX II ANNEX III Templates for notifications as referred to in Article 10 NOTIFICATION ON WITHDRAWALS  FREE DISTRIBUTION Member State: Period covered: Date: Product Producer organisations Producer non-members Total quantities (t) Total Union financial assistance (EUR) Quantities (t) Union financial assistance (EUR) Quantities (t) Union financial assistance (EUR) withdrawal transport sorting and packing TOTAL withdrawal transport sorting and packing TOTAL (a) (b) (c) (d) (e) = (b) + (c) + (d) (f) (g) (h) (i) (j) = (g) + (h) + (i) (k) = (a) + (f) (l) = (e) + (j) Apples Pears Total Apples and Pears Tomatoes Carrots Sweet peppers Cucumbers and gherkins Total Vegetables Plums Fresh table grapes Kiwi fruit Total Other Fruit Oranges Clementines Mandarins Lemons Total Citrus Cabbages Cauliflowers and headed broccoli Mushrooms Soft fruit Total Others TOTAL * One different Excel sheet shall be completed for every notification. NOTIFICATION ON WITHDRAWALS  OTHER DESTINATIONS Member State: Period covered: Date: Product Producer organisations Producer non-members Total quantities (t) Total Union financial assistance (EUR) Quantities (t) Union financial assistance (EUR) Quantities (t) Union financial assistance (EUR) (a) (b) (c) (d) (e) = (a) + (c) (f) = (b) + (d) Apples Pears Total Apples and Pears Tomatoes Carrots Sweet peppers Cucumbers and gherkins Total Vegetables Plums Fresh table grapes Kiwi fruit Total Other Fruit Oranges Clementines Mandarins Lemons Total Citrus Cabbages Cauliflowers and headed broccoli Mushrooms Soft fruit Total Others TOTAL * One different Excel sheet shall be completed for every notification. NOTIFICATION ON NON-HARVESTING AND GREEN HARVESTING Member State: Period covered: Date: Product Producer organisations Producer non-members Total quantities (t) Total Union financial assistance (EUR) Area (ha) Quantities (t) Union financial assistance (EUR) Area (ha) Quantities (t) Union financial assistance (EUR) (a) (b) (c) (d) (e) (f) (g) = (b) + (e) (h) = (c) + (f) Apples Pears Total Apples and Pears Tomatoes Carrots Sweet peppers Cucumbers and gherkins Total Vegetables Plums Fresh table grapes Kiwi fruit Total Other Fruit Oranges Clementines Mandarins Lemons Total Citrus Cabbages Cauliflowers and headed broccoli Mushrooms Soft fruit Total Others TOTAL * One different Excel sheet shall be completed for every notification. ANNEX IV TABLES TO BE SENT WITH THE FIRST NOTIFICATION AS REFERRED TO IN ARTICLE 10(1) WITHDRAWALS  OTHER DESTINATIONS Maximum amounts of support fixed by the Member State in accordance with Article 79(1) of Implementing Regulation (EU) No 543/2011 and Articles 4 and 5 of this Regulation Member State: Date: Product Producer organisation's contribution (EUR/100 kg) Union financial assistance (EUR/100 kg) Apples Pears Tomatoes Carrots Cabbages Sweet peppers Cauliflowers and headed broccoli Cucumbers and gherkins Mushrooms Plums Soft fruit Fresh table grapes Kiwi fruit Oranges Clementines Mandarins Lemons NON-HARVESTING AND GREEN HARVESTING Maximum amounts of support fixed by the Member State in accordance with Article 85(4) of Implementing Regulation (EU) No 543/2011 and Article 6 of this Regulation Member State: Date: Product Open air Greenhouse Producer organisation's contribution (EUR/ha) Union financial assistance (EUR/ha) Producer organisation's contribution (EUR/ha) Union financial assistance (EUR/ha) Apples Pears Tomatoes Carrots Cabbages Sweet peppers Cauliflowers and headed broccoli Cucumbers and gherkins Mushrooms Plums Soft fruit Fresh table grapes Kiwi fruit Oranges Clementines Mandarins Lemons